 
 




 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS.
 


WARRANT AGREEMENT


To Purchase Shares of the Common Stock of


PolyMedix, Inc.


Dated as of March 31, 2010 (the "Effective Date")


WHEREAS, PolyMedix, Inc., a Delaware corporation (the "Company"), has entered
into a Loan and Security Agreement of even date herewith (the "Loan Agreement")
with Hercules Technology Growth Capital, Inc., a Maryland corporation (the
"Warrantholder");


WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Common Stock pursuant to this
Warrant Agreement (this “Warrant” or this “Agreement”);
 
NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and Warrantholder agree as follows:
 
SECTION 1.  
GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

 
(a)           For value received, the Company hereby grants to the
Warrantholder, and the Warrantholder is entitled, upon the terms and subject to
the conditions hereinafter set forth, to subscribe for and purchase, from the
Company, up to the number of fully paid and non-assessable shares of Common
Stock (as defined below) as determined in accordance with Section 1(b) below, at
a purchase price of $1.16 per share (the "Exercise Price").  The number and
Exercise Price of such shares are subject to adjustment as provided in Section
8.  As used herein, the following terms shall have the following meanings:
 
“Act” means the Securities Act of 1933, as amended.
 
“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as may be amended and in effect from time to time.
 
“Common Stock” means the Company’s common stock, $0.001 par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common stock may be converted or exchanged
in a reorganization, recapitalization or similar transaction ;
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Merger Event” means a merger or consolidation of the Company into or with
another entity, in which the shareholders of the Company as of immediately prior
to the closing of the transaction own securities representing less than a
majority of the total outstanding combined voting equity of the successor or
surviving entity as of immediately after the closing of the transaction.
 
"Purchase Price" means, with respect to any exercise of this Warrant, an amount
equal to the then-effective Exercise Price multiplied by the number of shares of
Common Stock as to which this Warrant is then exercised.

 
(b)           Number of Shares.  This Warrant shall be exercisable for the
Initial Shares, plus the Additional Shares (if any).
 
(i)           Initial Shares.  As used herein, “Initial Shares” means 627,586
shares of Common Stock, subject to adjustment from time to time in accordance
with the provisions of this Warrant.
 
(ii)           Additional Shares.  Upon such date (if any) within the Second
Draw Period (as defined in the Loan Agreement) as the Warrantholder (or its
affiliate) shall first make a Term Loan Advance (as defined in the Loan
Agreement) to the Company in excess of $10,000,000 when aggregated with all
other Term Loan Advances theretofore made under the Loan Agreement, this Warrant
automatically shall become exercisable for such number of additional shares of
Common Stock (the “Additional Shares”) as shall equal (A) $182,000, divided by
(B) the Exercise Price in effect on and as of the date of such Term Loan
Advance, subject to adjustment thereafter from time to time in accordance with
the provisions of this Warrant.


 
SECTION 2.  
TERM OF THE AGREEMENT.

 
Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Common Stock as granted herein shall commence on the Effective
Date and shall be exercisable for a period ending upon the fifth (5th)
anniversary of the Effective Date.
 
SECTION 3.  
EXERCISE OF THE PURCHASE RIGHTS.

 
The purchase rights set forth in this Agreement are exercisable by the
Warrantholder, in whole or in part, at any time, or from time to time, prior to
the expiration of the term set forth in Section 2, by tendering to the Company
at its principal office a notice of exercise in the form attached hereto as
Exhibit I (the "Notice of Exercise"), duly completed and executed.  Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than three (3)
business days thereafter, the Company shall issue to the Warrantholder a
certificate for the number of shares of Common Stock purchased and shall execute
the acknowledgment of exercise in the form attached hereto as Exhibit II (the
"Acknowledgment of Exercise") indicating the number of shares which remain
subject to future purchases, if any.  The Purchase Price shall be paid at the
Warrantholder's election by certified or cashier’s check or by wire transfer of
funds to the Company’s designated account.
 
Upon partial exercise, the Company shall promptly issue an amended Agreement
representing the remaining number of shares purchasable hereunder. All other
terms and conditions of such amended Agreement shall be identical to those
contained herein, including, but not limited to the Effective Date hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4.  
RESERVATION OF SHARES.

 
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.
 
SECTION 5.  
NO FRACTIONAL SHARES OR SCRIP.

 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.
 
SECTION 6.  
NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.

 
This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of any
of the purchase rights set forth in this Agreement.
 
SECTION 7.  
WARRANTHOLDER REGISTRY.

 
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement.  Warrantholder's initial address, for
purposes of such registry, is set forth in Section 12(g) below.  Warrantholder
may change such address by giving written notice of such changed address to the
Company.
 
SECTION 8.  
ADJUSTMENT RIGHTS.

 
The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:
 
(a) Merger Event.  If at any time there shall be Merger Event, then, as a part
of such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of this Agreement, the
number of shares of preferred stock or other securities, cash or other property
of the successor corporation resulting from such Merger Event that would have
been issuable if Warrantholder had exercised this Agreement immediately prior to
the Merger Event.  Following any Merger Event, the term Initial Shares and
Additional Shares, if any, shall be deemed to refer to the shares for which this
Agreement is thereafter exercisable in accordance with the provisions hereof.
 
(b) Reclassification of Shares.  Except as set forth in Section 8(a), if the
Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
such combination, reclassification, exchange, subdivision or other change.
 
(c) Subdivision or Combination of Shares.  If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, and the number of shares of
Common Stock issuable upon exercise of this Agreement shall be proportionately
increased, or (ii) in the case of a combination, the Exercise Price shall be
proportionately increased, and the number of shares of Common Stock issuable
upon the exercise of this Agreement shall be proportionately decreased.
 
(d) Stock Dividends.  If the Company at any time while this Agreement is
outstanding and unexpired shall:
 
 
 
3

--------------------------------------------------------------------------------

 
 
(i) pay a dividend with respect to the Common Stock payable in Common Stock,
then the Exercise Price shall be adjusted, from and after the date of
determination of stockholders entitled to receive such dividend or distribution,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution; or
 
(ii) make any other distribution with respect to Common Stock (other than a
regular cash dividend out of undistributed net income) except any distribution
specifically provided for in any other clause of this Section 8, then, in each
such case, provision shall be made by the Company such that the Warrantholder
shall receive upon exercise of this Warrant a proportionate share of any such
distribution as though it were the holder of the Common Stock as of the record
date fixed for the determination of the stockholders of the Company entitled to
receive such distribution.
 
(e)  Notice of Adjustments.  If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities (assuming Warrantholder in its capacity as lender under the
Loan Agreement consents to such dividend); (ii) the Company shall offer for
subscription pro rata to the holders of its Common Stock any additional shares
of stock of any class or other rights; (iii) there shall be any Merger Event;
(iv) the Company shall sell, lease, license or otherwise transfer all or
substantially all of its assets; or (v) there shall be any voluntary
dissolution, liquidation or winding up of the Company; then, in connection with
each such event, the Company shall give the Warrantholder notice thereof at the
same time and in the same manner as it gives notice thereof to the holders of
Common Stock.
 
SECTION 9.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 
(a) Reservation of Common Stock.  The Company covenants and agrees that all
Initial Shares and Additional Shares, if any, that may be issued upon the
exercise of the rights represented by this Warrant will, upon issuance, be
validly issued and outstanding, fully paid and nonassessable. The Company
further covenants and agrees that the Company will, at all times during the term
hereof, have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant.  If at any time during the term hereof the number
of authorized but unissued shares of Common Stock shall not be sufficient to
permit exercise of this Warrant in full, the Company will take such corporate
action as may, in the opinion of its counsel, be necessary to increase its
authorized but unissued shares of Common Stock to such number of shares as shall
be sufficient for such purposes.
 
(b) Due Authority.  The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock,
have been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement: (1) does not violate the Company's Charter or current
bylaws; (2) does not contravene any law or governmental rule, regulation or
order applicable to it; and (3) does not and will not contravene any provision
of, or constitute a default under, any indenture, mortgage, contract or other
instrument to which it is a party or by which it is bound.  This Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Consents and Approvals.  No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
 
(d) Issued Securities.  All issued and outstanding shares of Common Stock and
other securities of the Company have been duly authorized and validly issued and
are fully paid and nonassessable.  All outstanding shares of Common Stock and
other securities were issued in full compliance with all federal and state
securities laws.
 
(e) Insurance.  The Company has in full force and effect insurance policies,
with extended coverage, insuring the Company and its property and business
against such losses and risks, and in such amounts, as are customary for
corporations engaged in a similar business and similarly situated and as
otherwise may be required pursuant to the terms of any other contract or
agreement.
 
(f) Exempt Transaction.  Subject to the accuracy of the Warrantholder's
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.
 
(g) Registration under Act.  The Company shall at its sole expense, not later
than the sixtieth (60th) day following the Effective Date, use its reasonable
best efforts to cause all shares of Common Stock issuable hereunder (including,
without limitation, the Initial Shares and the Additional Shares) to be
registered for re-sale by the Warrantholder by means of an effective
registration statement filed under the Act on an appropriate form for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Act and permitting the resale of such shares of Common Stock by the
Warrantholder in accordance with the methods of distribution set forth in such
registration statement, all pursuant to and in accordance with that certain
Registration Rights Agreement of even date herewith between the Company and
Warrantholder.
 
(h) Information Rights.  At all times (if any) during the term of this Warrant
when (i) the Company shall not be required to file reports pursuant to Section
13 or 15(d) of the Securities Exchange Act of 1934, as amended, and/or (ii) the
Common Stock shall no longer be listed or quoted for trading on a national
securities exchange or over-the-counter market, Warrantholder shall be entitled
to the information rights contained in Section 7.1 of the Loan Agreement, and in
any such event Section 7.1 of the Loan Agreement is hereby incorporated into
this Agreement by this reference as though fully set forth herein, provided,
however, that the Company shall not be required to deliver a Compliance
Certificate once all Indebtedness (as defined in the Loan Agreement) owed by the
Company to Warrantholder has been repaid.
 
SECTION 10.  
REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

 
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
 
(a) Investment Purpose.  This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Private Issue.  The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Act or qualified under applicable state securities laws,
and (ii) that the Company's reliance on exemption from such registration is
predicated on the representations set forth in this Section 10.
 
(c) Financial Risk.  The Warrantholder has such knowledge and experi­ence in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
 
(d) Accredited Investor.  Warrantholder is an "accredited investor" within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.
 
SECTION 11.  
TRANSFERS.

 
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed.  Each taker and holder of this Agreement,
by taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement.  The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the "Transfer Notice"), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer.  Until the Company receives such Transfer Notice, the Company may
treat the registered owner hereof as the owner for all purposes.
 
SECTION 12.  
MISCELLANEOUS.

 
(a) Effective Date.  The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof.  This Agreement shall be binding upon any
successors or assigns of the Company.
 
(b) Remedies.  In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable.
 
(c) No Impairment of Rights.  The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
 
(d) [Intentionally Omitted]
 
(e) Attorney's Fees.  In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to attorneys' fees and expenses and all costs of proceedings incurred
in enforcing this Agreement.  For the purposes of this Section 12(e), attorneys'
fees shall include without limitation fees incurred in connection with the
following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(f) Severability.  In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
 
(g) Notices.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal
delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows:
 
If to Warrantholder:
 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Manuel Henriquez
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
Facsimile:  650-473-9194
Telephone:  650-289-3060
 
 


If to the Company:
 
PolyMedix, Inc.
Attention: Chief Financial Officer
170 N. Radnor Chester Road, Suite 300
Radnor, PA 19087
Facsimile:  484-598-2333
Telephone: 484-598-2332


 
or to such other address as each party may designate for itself by like notice.
 
(h) Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof.  None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.
 
(i) Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(j) Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed (or had an opportunity to discuss) with its counsel
this Agreement and, specifically, the provisions of Sections 12(n), 12(o),
12(p). 12(q) and 12(r).
 
(k) No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
(l) No Waiver.  No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by the Company at any time designated, shall be a
waiver of any such right or remedy to which Warrantholder is entitled, nor shall
it in any way affect the right of Warrantholder to enforce such provisions
thereafter.
 
(m) Survival.  All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.
 
(n) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.
 
(o) Consent to Jurisdiction and Venue.  All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of Delaware.  By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in County of Newcastle, State of Delaware; (b)
waives any objection as to jurisdiction or venue in County of Newcastle, State
of Delaware; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 12(g), and shall be deemed effective and received as set forth
in Section 12(g).  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.
 
(p) Mutual Waiver of Jury Trial.  Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, "CLAIMS") ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY.  This waiver extends to all such claims, including Claims that involve
persons or entities other the Company and Warrantholder; Claims that arise out
of or are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(q) Arbitration.  If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired Delaware state judge or a retired Federal
court judge.  Such proceeding shall be conducted in County of Newcastle, State
of Delaware, with Delaware rules of evidence and discovery applicable to such
arbitration.  The decision of the arbitrator shall be binding on the parties,
and shall be final and nonappealable to the maximum extent permitted by
law.  Any judgment rendered by the arbitrator may be entered in a court of
competent jurisdiction and enforced by the prevailing party as a final judgment
of such court.
 
(r) Pre-arbitration Relief.  In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.
 
(s) Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
(t) Specific Performance.  The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Agreement and agree that the terms of this Agreement shall be specifically
enforceable by Warrrantholder.  If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.
 
(u) Limitation on Exercise.  This Warrant may not be exercised to purchase
Common Stock to the extent that the purchase of such Common Stock (or the right
to purchase such Common Stock) would cause such Warrantholder to become an
“Acquiring Person,” as that term is used in that certain Rights Agreement dated
as of May 12, 2009, between the Company and American Stock Transfer & Trust
Company, LLC, as rights agent.
 
(v) Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.
 


[Remainder of Page Intentionally Left Blank]
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.
 
 
COMPANY:
POLYMEDIX, INC.
         
By:      /s/ Edward Smith
     
Title:   Chief Financial Officer              
           
WARRANTHOLDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
         
By:      /s/ K. Nicholas Martitsch
     
Title:   Associate General Counsel             
   





 
 
 
10

--------------------------------------------------------------------------------

 






EXHIBIT  I


NOTICE  OF  EXERCISE




To:           [____________________________]


(1)
The undersigned Warrantholder hereby elects to purchase [_______] shares of the
Common Stock of [_________________], pursuant to the terms of the Agreement
dated the [___] day of [______, _____] (the "Agreement") between
[_________________] and the Warrantholder, and tenders herewith payment of the
Purchase Price in full, together with all applicable transfer taxes, if any.



(2)
Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.







_________________________________
(Name)


_________________________________
(Address)




WARRANTHOLDER:         HERCULES TECHNOLOGY GROWTH CAPITAL, INC.




By:              _________________________
 
 
Title:           _________________________


Date:           _________________________
 
 
 
 
11

--------------------------------------------------------------------------------

 




EXHIBIT II


ACKNOWLEDGMENT OF EXERCISE






The undersigned [____________________________________], hereby acknowledge
receipt of the "Notice of Exercise" from Hercules Technology Growth Capital,
Inc., to purchase [____] shares of the Common Stock of [_________________],
pursuant to the terms of the Agreement, and further acknowledges that [______]
shares remain subject to purchase under the terms of the Agreement.






COMPANY:                                                        
 [_________________]




By:           ________________________________


Title:        ________________________________


Date:        ________________________________
 
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT III


TRANSFER NOTICE




(To transfer or assign the foregoing Agreement execute this form and supply
required information.  Do not use this form to purchase shares.)


FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to


_______________________________________________________________________________
(Please Print)


whose address
is__________________________________________________________________


_______________________________________________________________________________




Dated:           _________________________________________________




Holder's
Signature:                               _______________________________




Holder's Address:                                _______________________________




 __________________________________________________________




Signature Guaranteed:        
 __________________________________________________________




NOTE:   The signature to this Transfer Notice must correspond with the name as
it appears on the face of the Agreement, without alteration or enlargement or
any change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 


 